Exhibit 10.118

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

Alan J. Robin, Esq.

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, CA 94111

MODIFICATION OF PROMISSORY NOTE, MORTGAGE,

SECURITY AGREEMENT AND FIXTURE FILING, ASSIGNMENT OF LEASES AND

OTHER LOAN DOCUMENTS

THIS MODIFICATION OF PROMISSORY NOTE, MORTGAGE, SECURITY AGREEMENT AND FIXTURE
FILING, ASSIGNMENT OF LEASES AND OTHER LOAN DOCUMENTS (this “First Amendment”)
is executed as of January 21, 2009 (the “Effective Date”), by SHC Columbus
Drive, LLC, a Delaware limited liability company (“Borrower”), DTRS Columbus
Drive, LLC, a Delaware limited liability company (“Operating Lessee”) and
Metropolitan Life Insurance Company, a New York corporation ( “Lender”), with
reference to the following facts and circumstances:

A. Lender made a mortgage loan (the “Loan”) to Borrower, in the original
principal amount of One Hundred Twenty-Three Million Seven Hundred Fifty
Thousand and no/100 Dollars ($123,750,000.00), which loan was evidenced by a
Promissory Note dated as of March 9, 2007, made by Borrower in favor of Lender
(the “Note”).

B. The Note is secured by, among other documents, (i) a Mortgage, Security
Agreement and Fixture Filing dated as of March 9, 2007 (the “Mortgage”),
executed by Borrower to Lender, recorded March 13, 2007, as Document
No. 0707260081 with the Cook County Recorder of Deeds, Chicago, Illinois
(“Official Records”) and (ii) an Assignment of Leases dated as of March 9, 2007
(the “Assignment of Leases”) executed by Borrower and Operating Lessee, as
assignor, to Lender, as assignee, recorded March 13, 2007, as Document
No. 0707260082 in the Official Records.

C. The Mortgage encumbers a fee estate in certain real property known as the
Fairmont Hotel located in Chicago, Illinois, as more particularly described on
Exhibit A attached hereto, together with certain other personal property and
other property as set forth therein, which is more particularly described in
Exhibit A (collectively, the “Property”).

D. In connection with the Loan, (i) Borrower and Strategic Hotel Funding,
L.L.C., a Delaware limited liability company (“Liable Party”) executed an
Unsecured Indemnity Agreement dated as of March 9, 2007 in favor of Lender and
(ii) Liable Party executed a Guaranty dated as of March 9, 2007 in favor of
Lender.



--------------------------------------------------------------------------------

E. In connection with this First Amendment, (i) Lender, Borrower and Liable
Party have executed a First Amendment to Unsecured Indemnity Agreement dated as
of the Effective Date and (ii) Lender and Liable Party has executed a First
Amendment to Guaranty dated as of the Effective Date.

F. The Note, the Mortgage, the Assignment of Leases, and the other Loan
Documents (as such term is defined in the Mortgage), as each of the same may be
modified and amended hereby, are referred to herein as the “Loan Documents.”

G. The Unsecured Indemnity Agreement, the First Amendment to Unsecured Indemnity
Agreement Amendment, the Guaranty and the First Amendment to Guaranty are not
Loan Documents.

H. Borrower has requested that Lender consent to certain changes in the
covenants and obligations pertaining to Liable Party and the parties hereto now
wish to amend and modify the Loan Documents to reflect such changes.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meaning given in the Mortgage.

2. Modification of Mortgage.

(a) The term “Note” as used in the Mortgage is hereby amended to refer to the
Note as modified by the First Amendment.

(b) The term “Mortgage” is hereby amended to refer to the Mortgage as modified
by the First Amendment.

(c) The term “Loan Documents” as used in the Mortgage is hereby amended to refer
to the Loan Documents as modified by the First Amendment.

(d) The term “Unsecured Indemnity Agreement” as used in the Mortgage is hereby
amended to refer to the Unsecured Indemnity Agreement as modified by the First
Amendment to Indemnity Agreement.

(e) The term “Guaranty” as used in the Mortgage is hereby amended to refer to
the Guaranty as modified by the First Amendment to Guaranty.



--------------------------------------------------------------------------------

(f) Section 8.5(b) of the Mortgage is hereby deleted in its entirety and the
following substituted in its place and stead:

“Borrower covenants and agrees that at all times during the term of the Loan,
(i) Strategic Hotels & Resorts Inc. (“SHRI”) shall own at least fifty-one
percent (51%) of the equity of Liable Party and Control the Liable Party and
(b) the Consolidated Group (as hereinafter defined) shall maintain a
Consolidated Tangible Net Worth (as hereinafter defined) of not less than
$946,830,750.00 plus seventy-five percent (75%) of the proceeds to SHRI of any
new issuances of common Capital Stock (as hereinafter defined) (the “Required
Minimum Net Worth”).

For the purpose of this Section, (w) “Consolidated Group” shall mean Liable
Party, SHRI and their Subsidiaries (for all purposes in connection herewith, a
“Subsidiary” is for any entity, any other entity in which such first entity or a
subsidiary of such entity holds Capital Stock and whose financial results would
be consolidated under generally accepted accounting principles (“GAAP”) with the
financial results of such first entity on the consolidated financial statement
of such first entity), (x) “Consolidated Tangible Net Worth” shall mean, at any
time, the tangible net worth of the Consolidated Group determined in accordance
with GAAP, calculated based on (a) the shareholder book equity of SHRI’s common
Capital Stock, plus (b) accumulated depreciation and amortization of the
Consolidated Group, plus (c) to the extent not included in clause (a), the
amount properly attributable to the minority interests, if any of Liable Party
in the common Capital Stock of other entities, in each case determined without
duplication and in accordance with GAAP, and (y) “Capital Stock” means, with
respect to any entity, any and all shares, interests, participations or other
equivalents (however designated, whether voting or non-voting) of capital of
such entity, including if such entity is a partnership or a limited liability
company, partnership interests (whether general or limited) or membership
interests, as applicable, and any other interest or participation that confers
on an entity the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership or limited liability company, as
applicable, whether now outstanding or issued after March 9, 2007. For the
avoidance of doubt, debt securities evidencing unsecured indebtedness issued by
SHRI, Liable Party or a Subsidiary that are not secured by a lien (or such
obligations are secured by a lien but the right of recovery of the obligee is
not limited to the assets of a special/single purpose entity) and that are
convertible or exchangeable, under certain circumstances, into cash and/or
common stock of SHRI shall not be deemed Capital Stock of the Liable Party or
SHRI for purposes of this First Amendment or the other Loan Documents.

Borrower covenants and agrees to provide to Lender a compliance certificate
(“Compliance Certificate”), executed and certified by an authorized financial
officer of SHRI, showing (in form, scope and detail reasonably approved by
Lender, including with respect to appropriate calculations and computations)
compliance with the financial covenants set forth in this Section 8.5(b)
(including reconciliation to GAAP, if applicable). The Compliance Certificate
shall be provided to Lender as soon as available and in any event (i) within
sixty (60) days after the end of each of the first three Fiscal Quarters of a
Fiscal Year of the Consolidated Group (for all purposes in connection herewith,
a “Fiscal Year” shall be each period of twelve (12) consecutive calendar months
ending on December 31 and a “Fiscal Quarter” shall be any quarter of a Fiscal
Year ending on the last day of March, June, September or December ) and
(ii) within one hundred (120) days after the end of each Fiscal Year of the
Consolidated Group.”

 

2



--------------------------------------------------------------------------------

(g) Sections 10.4(b)(ii) and Section 10.4(b)(iii) of the Mortgage are hereby
deleted in their entirety and the following substituted in their place and
stead:

“(ii) at all times, SHRI shall own at least fifty-one percent (51%) of the
equity of Liable Party and Control the Liable Party and (b) the Consolidated
Group shall maintain a Consolidated Tangible Net Worth of not less than the
Required Minimum Net Worth;

(iii) if there shall be a pledge, hypothecation or other encumbering of a direct
or indirect ownership interest in Liable Party or any person or entity owning a
direct or indirect interest therein (collectively, “Pledge”), such Pledge shall
be in connection only with financing provided by a Qualified Institutional
Lender (as defined in Section 10.4 (d)), and any transfer of any direct or
indirect legal, beneficial or direct or indirect equitable interest in Liable
Party or any person or entity owning a direct or indirect interest therein as a
result of default under such financing shall be to a Qualified Institutional
Lender; and”.

h) Section 10.4(d)(vii) of the Mortgage is hereby deleted in its entirety and
the following substituted in its place and stead:

“vii “Qualified Institutional Lender” shall mean any insurance company, bank,
investment bank, savings and loan association, trust company, commercial credit
corporation, pension plan, pension fund or pension fund advisory firm, mutual
fund or other investment company, government entity or plan, or real estate
investment trust, in each case having, together with their Close Affiliates, at
least one billion dollars ($1,000,000,000) in capital/statutory surplus,
shareholder’s equity or net worth, as applicable, (the “Net Worth Requirement”)
and being experienced in making commercial real estate loans or otherwise
investing in commercial real estate; provided, however, if a loan is made or
credit is otherwise extended by a syndicate or group of lenders, then and in
such event, more than fifty percent (50%) of the loan must be held by entities
(including their Close Affiliates) that each meet the Net Worth Requirement.”

3. Modification of Note.

(a) The term “Note” as used in the Note is hereby amended to refer to the Note
as modified by the First Amendment.

(b) The term “Mortgage” as used in the Note is hereby amended to refer to the
Mortgage as modified by the First Amendment.

(c) The term “Loan Documents” as used in the Note is hereby amended to refer to
the Loan Documents as modified by the First Amendment.

(d) The term “Unsecured Indemnity Agreement” as used in the Note is hereby
amended to refer to the Unsecured Indemnity Agreement as modified by the First
Amendment to Unsecured Indemnity Agreement.

 

3



--------------------------------------------------------------------------------

(e) The term “Guaranty” as used in the Note is hereby amended to collectively
refer to the Guaranty as modified by the First Amendment to Guaranty.

4. Modification of Assignment of Leases.

(a) The term “Note” as used in the Assignment of Leases is hereby amended to
refer to the Note as modified by the First Amendment.

(b) The term “Mortgage” as used in the Assignment of Leases is hereby amended to
refer to the Mortgage as modified by the First Amendment.

(c) The term “Loan Documents” as used in the Assignment of Leases is hereby
amended to refer to the Loan Documents as modified by the First Amendment.

5. Modification of Loan Documents.

(a) The term “Note” as used in any of the Loan Documents is hereby amended to
refer to the Note as modified by the First Amendment.

(b) The term “Mortgage” as used in any of the Loan Documents is hereby amended
to refer to the Mortgage as modified by the First Amendment.

(c) The term “Assignment of Leases” as used in any of the Loan Documents is
hereby amended to refer to the Assignment of Leases as modified by the First
Amendment.

6. Representations and Warranties.

A. Borrower represents and warrants that as of the Effective Date, it has no
existing and asserted (and, to its knowledge, no basis for any unasserted)
claims, counterclaims, defenses or rights of setoff whatsoever with respect to
any payment obligations under the Mortgage, the Note or any other obligations
under any of the Loan Documents, and any such claims, counterclaims, defenses
and rights of setoff are hereby waived and relinquished.

B. Borrower represents and warrants that as of the Effective Date, there are no
defaults, and to its knowledge no events which with notice or the lapse of time,
or both, would constitute a default, under the Note, the Mortgage, or any of the
other Loan Documents or under the Indemnity Agreement or the Guaranty.

7. No Rights Conferred on Others. Nothing contained herein shall be construed as
giving any person, other than the parties hereto, any right, remedy or claim
under or in respect of the Loan Documents.

8. Non-Impairment. Borrower hereby confirms each of the covenants, agreements
and obligations of Borrower set forth in the Loan Documents, as modified and
amended hereby. Except as expressly provided herein, nothing contained in this
First Amendment shall (i) alter or affect any provision, condition or covenant
contained in the Note, the Mortgage, the Assignment

 

4



--------------------------------------------------------------------------------

of Leases or the other Loan Documents or affect or impair any rights, powers or
remedies thereunder, it being the intent hereof that the provisions of the Note,
the Mortgage, the Assignment of Leases and the other Loan Documents shall each
continue in full force and effect, except as expressly modified hereby, or
(ii) be deemed or construed to be an impairment of the lien of the Mortgage
which shall be and remain a first lien encumbering the property covered by the
Mortgage.

9. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when executed and delivered to Lender will be deemed
to be an original, and all of which, taken together, will be deemed to be one
and the same instrument.

10. Prior Agreements; Amendment.

A. The Loan Documents, including this First Amendment (i) integrate all the
terms and conditions mentioned in or incidental to the Loan Documents,
(ii) supersede all oral negotiations and prior and other writings with respect
to the subject matter thereof, and (iii) are intended by the parties as the
final expression of the agreement with respect to the terms and conditions set
forth in the Loan Documents and as the complete and exclusive statement of the
terms agreed to by the parties. If there is any conflict between the terms,
conditions and provisions of this First Amendment and those of any of the
original Loan Documents, the terms, conditions and provisions of this First
Amendment shall prevail.

B. No change or modification of this First Amendment shall be valid unless the
same is in writing signed by Borrower and Lender.

11. Legend. Lender may place an appropriate legend on the Note indicating the
existence of this First Amendment.

12. Governing Law; Jurisdiction. This First Amendment shall be governed by and
construed in accordance with the laws of the State of Illinois. On behalf of
itself and all of its constituents, each of the signatories hereby agrees and
consents to the exclusive jurisdiction and venue of the state courts of Illinois
and the federal courts of the United States having territorial jurisdiction
where the Property is located.

13. Severability. If any court of competent jurisdiction determines any
provision of this First Amendment or any of the Loan Documents to be invalid,
illegal or unenforceable, that portion shall be deemed severed from the rest,
which shall remain in full force and effect as though the invalid, illegal or
unenforceable portion had never been a part hereof or of the Loan Documents.

14. Notices. All notices pursuant to this First Amendment shall be given in
accordance with the Notice provision of the Mortgage.

[SIGNATURES ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first set forth above.

 

BORROWER:

SHC Columbus Drive, LLC,

a Delaware limited liability company

By:  

/s/ Ryan Bowie

Name:  

Ryan Bowie

Its:  

Vice President

OPERATING LESSEE:

DTRS Columbus Drive, LLC,

a Delaware limited liability company

By:  

/s/ Ryan Bowie

Name:  

Ryan Bowie

Its:  

Vice President

LENDER:

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation

By:  

/s/ Matthew W. Sharples

Name:  

Matthew W. Sharples

Its:  

Director

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF LAND

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF CHICAGO, COUNTY OF
COOK, STATE OF ILLINOIS AND IS DESCRIBED AS FOLLOWS:

PARCEL 1:

THAT PART OF THE LANDS LYING EAST OF AND ADJOINING FORT DEARBORN ADDITION TO
CHICAGO, BEING THE WHOLE OF THE SOUTHWEST FRACTIONAL  1/4 OF SECTION 10,
TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS, BOUNDED AND DESCRIBED AS FOLLOWS:

COMMENCING AT THE POINT OF INTERSECTION OF THE EAST LINE OF NORTH STETSON
AVENUE, 74 FEET WIDE, AS SAID NORTH STETSON AVENUE IS SHOWN AND DEFINED ON THE
PLAT TITLED “PLAT OF MID-AMERICA, A RESUBDIVISION OF THE PRUDENTIAL AND ILLINOIS
CENTRAL SUBDIVISION,” AND RECORDED IN THE RECORDER’S OFFICE OF SAID COOK COUNTY,
ILLINOIS ON NOVEMBER 20, 1957, AS DOCUMENT NO. 17069914, WITH THE NORTH LINE OF
EAST LAKE STREET, 74.00 FEET WIDE, AS SAID EAST LAKE STREET WAS DEDICATED TO THE
CITY OF CHICAGO BY INSTRUMENT RECORDED IN SAID RECORDER’S OFFICE ON THE 26TH DAY
OF MARCH, 1984, AS DOCUMENT NO. 27018354 (SAID POINT OF INTERSECTION BEING
460.193 FEET, MEASURED ALONG SAID EAST LINE OF NORTH STETSON AVENUE, NORTH FROM
THE POINT OF INTERSECTION OF SAID EAST LINE WITH THE NORTH LINE OF EAST RANDOLPH
STREET, AS SAID EAST RANDOLPH STREET WAS DEDICATED AND CONVEYED TO THE CITY OF
CHICAGO BY INSTRUMENT RECORDED IN SAID RECORDER’S OFFICE ON MARCH 14, 1979 AS
DOCUMENT 24879731), AND RUNNING THENCE EAST ALONG SAID NORTH LINE OF EAST LAKE
STREET, SAID NORTH LINE BEING PERPENDICULAR TO SAID EAST LINE OF NORTH STETSON
AVENUE, A DISTANCE OF 352.541 FEET TO THE POINT OF BEGINNING AT THE SOUTHEAST
CORNER OF THE HEREINAFTER DESCRIBED PARCEL OF LAND, SAID POINT OF BEGINNING
BEING ALSO THE POINT OF INTERSECTION OF SAID NORTH LINE OF EAST LAKE STREET WITH
THE WEST LINE OF NORTH COLUMBUS DRIVE, AS SAID NORTH COLUMBUS DRIVE WAS
DEDICATED AND CONVEYED TO THE CITY OF CHICAGO BY INSTRUMENT RECORDED IN SAID
RECORDER’S OFFICE ON THE 5TH DAY OF JUNE, 1972 AS DOCUMENT NO. 21925615; THENCE
NORTH ALONG SAID WEST LINE OF NORTH COLUMBUS DRIVE, SAID WEST LINE BEING
PERPENDICULAR TO SAID NORTH LINE OF EAST LAKE STREET, A DISTANCE OF 205.542
FEET; THENCE WEST ALONG A LINE PERPENDICULAR TO SAID WEST LINE OF NORTH COLUMBUS
DRIVE A DISTANCE OF 107.541 FEET; THENCE SOUTH ALONG A LINE PARALLEL WITH SAID
WEST LINE OF NORTH COLUMBUS DRIVE A DISTANCE OF 30.00 FEET; THENCE WEST ALONG A
LINE PERPENDICULAR TO THE LAST DESCRIBED COURSE A DISTANCE OF 120.00 FEET;
THENCE SOUTH ALONG A LINE PARALLEL WITH SAID WEST LINE OF NORTH COLUMBUS DRIVE A
DISTANCE OF 175.542 FEET

 

A-1



--------------------------------------------------------------------------------

TO AN INTERSECTION WITH SAID NORTH LINE OF EAST LAKE STREET; THENCE EAST ALONG
SAID NORTH LINE OF EAST LAKE STREET A DISTANCE OF 227.541 FEET TO THE POINT OF
BEGINNING.

EXCEPTING FROM THE ABOVE DESCRIBED PARCEL THAT PART OF THE PROPERTY AND SPACE
DEDICATED FOR EAST LAKE STREET, WHICH PART IS BOUNDED AND DESCRIBED AS FOLLOWS:

COMMENCING AT THE POINT OF INTERSECTION OF THE EAST LINE OF NORTH STETSON AVENUE
AS SHOWN AND DEFINED ON THE “PLAT OF MID-AMERICA, A RESUBDIVISION OF THE
PRUDENTIAL AND ILLINOIS CENTRAL SUBDIVISION,” AND RECORDED IN THE OFFICE OF THE
RECORDER OF COOK COUNTY, ILLINOIS, ON NOVEMBER 20, 1957 AS DOCUMENT NO.
17069914, WITH THE NORTH LINE, EXTENDED EAST OF EAST RANDOLPH STREET, AND
RUNNING THENCE NORTH ALONG SAID EAST LINE OF NORTH STETSON AVENUE (SAID EAST
LINE BEING A LINE WHICH IS 451.50 FEET, MEASURED PERPENDICULARLY, EAST FROM AND
PARALLEL WITH THE EAST LINE OF NORTH BEAUBIEN COURT), A DISTANCE OF 460.193
FEET; THENCE EAST ALONG A LINE WHICH IS PERPENDICULAR TO SAID EAST LINE OF NORTH
STETSON AVENUE, A DISTANCE OF 332.541 FEET TO THE POINT OF BEGINNING; THENCE
NORTHEASTWARDLY ALONG A STRAIGHT LINE A DISTANCE OF 28.284 FEET TO A POINT WHICH
IS 352.541 FEET, MEASURED PERPENDICULARLY, EAST FROM SAID EAST LINE OF NORTH
STETSON AVENUE AND 20.00 FEET, MEASURED PERPENDICULARLY, NORTH FROM SAID LAST
DESCRIBED COURSE EXTENDED EAST (SAID POINT BEING ON THE WEST LINE OF NORTH
COLUMBUS DRIVE AS SAID NORTH COLUMBUS DRIVE WAS DEDICATED AND CONVEYED TO THE
CITY OF CHICAGO BY INSTRUMENT RECORDED IN SAID RECORDER’S OFFICE ON THE 5TH DAY
OF JUNE, 1972, AS DOCUMENT NO. 21925615); THENCE SOUTH ALONG SAID WEST LINE OF
NORTH COLUMBUS DRIVE A DISTANCE OF 20.00 FEET; THENCE WEST ALONG A LINE WHICH IS
PERPENDICULAR TO SAID EAST LINE OF NORTH STETSON AVENUE, A DISTANCE OF 20.00
FEET TO THE POINT OF BEGINNING; AND WHICH LIES BELOW AND EXTENDS DOWNWARD FROM
AN ELEVATION OF 35.10 FEET ABOVE CHICAGO CITY DATUM AND WHICH LIES ABOVE AND
EXTENDS UPWARD FROM AN ELEVATION OF 27.60 FEET ABOVE CHICAGO CITY DATUM.

PARCEL 2:

EASEMENTS FOR THE BENEFIT OF PARCEL 1, AS CREATED IN THE TRUSTEE’S DEED DATED
AUGUST 16, 1983, AND RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS
ON AUGUST 26, 1983, AS DOCUMENT NO. 26751440 AS FOLLOWS:

PEDESTRIAN AREA EASEMENT, MADE AVAILABLE ON THE DECK, AS THEREINAFTER DEFINED,
FOR PEDESTRIAN USE (“PEDESTRIAN AREA”) HAVING A MINIMUM WIDTH OF 20 FEET AND
EXTENDING FROM THE NORTH LINE TO THE SOUTH LINE OF THE DECK. THE PEDESTRIAN AREA
SHALL PROVIDE ACCESS TO THE DECK AT THE SOUTHERLY LINE OF THE PROPERTY DEFINED
AS PARCEL 1

 

A-2



--------------------------------------------------------------------------------

AND SHALL BE AT SUCH LOCATION AS DETERMINED BY GRANTEE, PURSUANT TO THE TERMS
AND PROVISIONS CONTAINED IN PARAGRAPH 2 OF SAID TRUSTEE’S DEED;

ALSO

ENTRANCE AREA EASEMENT, FOR PEDESTRIAN ACCESS TO THE ADJOINING PROPERTY, (THE
APPROXIMATE LOCATION OF WHICH IS DEPICTED ON THE DRAWING ENTITLED EXHIBIT C
ATTACHED TO THE DEED) PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 3 OF SAID TRUSTEE’S DEED;

ALSO

A PEDESTRIAN WALKWAY (THE MID-BLOCK WALKWAY), FOR THE PURPOSE OF PROVIDING
ACCESS TO THE BUILDING ON THE REALTY PROPERTY (SOUTH AND ADJOINING) AND TO THE
BUILDING OR BUILDINGS TO BE LOCATED ON THE LAND INSURED HEREIN AS PARCEL 1, (THE
APPROXIMATE LOCATION OF WHICH IS DEPICTED ON THE DRAWING ENTITLED EXHIBIT C
ATTACHED TO THE DEED), PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 4 OF SAID TRUSTEE’S DEED.

PARCEL 3:

A PERPETUAL AND EXCLUSIVE EASEMENT TO CONSTRUCT, USE, OPERATE, MAINTAIN, REPAIR,
RECONSTRUCT AND REPLACE, (AT THE SOLE COST AND EXPENSE OF THE OWNER(S) OF PARCEL
1), A DRIVEWAY FOR INGRESS TO AND EGRESS, FROM THAT PART OF THE BLOCK OWNED BY
THE LC TRUST MARKED “LC PROPERTY” ON EXHIBIT “A”, FOR THE BENEFIT OF PARCEL 1,
PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 1.2 OF A CERTAIN
RECIPROCAL EASEMENT AGREEMENT DATED SEPTEMBER 30, 1985 AND RECORDED SEPTEMBER
30, 1985 AS DOCUMENT NO. 85,211,829, AS AMENDED BY AMENDMENT TO RECIPROCAL
EASEMENT AGREEMENT DATED OCTOBER 1, 1985 AND RECORDED MARCH 25, 1986 AS DOCUMENT
NO. 86115106, AT AN ELEVATION OF APPROXIMATELY 55 FEET, 6 INCHES ABOVE THE
CHICAGO CITY DATUM AND WITHIN AN AREA OF THE BLOCK, HEREAFTER DEFINED, HAVING A
LENGTH OF 74 FEET AND A WIDTH OF 10 FEET MARKED “DRIVEWAY EASEMENT” ON EXHIBIT
“A” OF SAID RECIPROCAL EASEMENT AGREEMENT, SAID BLOCK DEFINED AS THAT PART OF
THE LANDS LYING EAST OF AND ADJOINING FORT DEARBORN ADDITION TO CHICAGO, BEING
THE WHOLE OF THE SOUTHWEST FRACTIONAL 1/4 OF SECTION 10, TOWNSHIP 39 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS,
BOUNDED AS FOLLOWS:

ON THE NORTH BY THE SOUTH LINE OF EAST SOUTH WATER STREET, ON THE EAST BY THE
WEST LINE OF NORTH COLUMBUS DRIVE, ON THE SOUTH BY THE NORTH LINE OF EAST LAKE
STREET AND ON THE WEST BY THE EAST LINE OF NORTH STETSON AVENUE.

 

A-3



--------------------------------------------------------------------------------

ALSO

PERPETUAL AND NON-EXCLUSIVE EASEMENTS TO USE, MAINTAIN AND REPAIR, AT THE SOLE
COST AND EXPENSE OF THE GRANTEE, TWO EMERGENCY EXITWAYS FOR PEDESTRIAN USE, FOR
THE BENEFIT OF PARCEL 1, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 1.3 OF SAID RECIPROCAL EASEMENT AGREEMENT AT AN ELEVATION OF
APPROXIMATELY 57.0 FEET ABOVE CHICAGO CITY DATUM, EACH HAVING AN UNOBSTRUCTED
WIDTH OF 3 FEET 8 INCHES EXTENDING FROM THE WEST LINE OF PARCEL 1 TO NORTH
STETSON AVENUE MARKED “EXITWAY EASEMENTS” ON EXHIBIT “A” OF SAID RECIPROCAL
EASEMENT AGREEMENT.

ALSO

PERPETUAL AND NON-EXCLUSIVE EASEMENTS TO ENTER UPON THAT PART OF THE BLOCK OWNED
BY GRANTOR AS MAY BE REASONABLY NECESSARY, FOR THE PURPOSE OF WINDOW WASHING,
CAULKING, TUCKPOINTING, SEALING AND ANY OTHER MAINTENANCE OR REPAIR OF THE
IMPROVEMENTS CONSTRUCTED ON PARCEL 1 ALONG THE COMMON BOUNDARIES OF THE PROPERTY
OWNED BY GRANTOR AND GRANTEE, TO THE EXTENT REASONABLY PRACTICABLE ALL SUCH
MAINTENANCE AND REPAIR WORK WILL BE PERFORMED IN THE AIR RIGHTS, PURSUANT TO THE
TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 1.5 OF SAID RECIPROCAL EASEMENT
AGREEMENT.

PARCEL 4: THE EMERGENCY EGRESS EASEMENT

A PERPETUAL EASEMENT FOR EMERGENCY EGRESS, FOR THE BENEFIT OF PARCEL 1, PURSUANT
TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH I OF A CERTAIN HOTEL EASEMENT
AGREEMENT DATED SEPTEMBER 30, 1985 AND RECORDED SEPTEMBER 30, 1985 AS DOCUMENT
NO. 85211830 ON AN AREA DESCRIBED AND DEFINED AS THE “DECK EASEMENT AREA” IN
SAID HOTEL EASEMENT AGREEMENT AND AMENDED BY AMENDMENT TO HOTEL EASEMENT
AGREEMENT, RECORDED MARCH 25, 1986 AS DOCUMENT NO. 86115107, AND FURTHER AMENDED
BY SECOND AMENDMENT TO HOTEL EASEMENT AGREEMENT DATED DECEMBER 30, 1993 RECORDED
JANUARY 4, 1994 AS DOCUMENT NUMBER 94007534 AMENDING SAID EASEMENT TO THE AREA
DEPICTED ON EXHIBIT “C-1” AND LEGALLY DESCRIBED ON EXHIBIT “D” ATTACHED THERETO
AND MADE A PART THEREOF.

ALSO, THE OPERATING EASEMENT

EASEMENT FOR INGRESS AND EGRESS FOR MAINTENANCE AND REPAIR OF THE SOUTH FACADE
OF THE HOTEL BUILT ON PARCEL 1, FOR THE BENEFIT OF PARCEL 1, CONTAINED IN
PARAGRAPH II OF SAID HOTEL EASEMENT AGREEMENT ONTO THE NORTH 39 INCHES, MORE OR
LESS, OF THE “AMOCO PROPERTY” AS DESCRIBED AND DEFINED IN SAID HOTEL EASEMENT
AGREEMENT RECORDED MARCH 25, 1986 AS DOCUMENT NO. 86115107.

 

A-4



--------------------------------------------------------------------------------

ALSO, THE AIRSPACE EASEMENTS

A PERPETUAL EASEMENT FOR THE BENEFIT OF PARCEL 1, TO INSTALL DAVITS OR OTHER
DEVICES ONTO THE HOTEL INTO THE AIRSPACE OVER THE DECK AND TO UTILIZE SAID
AIRSPACE FOR MAINTENANCE AND REPAIR OF THE HOTEL FROM SCAFFOLDS OR OTHER DEVICES
ATTACHED THERETO, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH
III A., OF SAID HOTEL EASEMENT AGREEMENT INTO THE AIRSPACE OVER THE “DECK” AS
DESCRIBED AND DEFINED IN SAID HOTEL EASEMENT AGREEMENT.

AND

A PERPETUAL EASEMENT, FOR THE BENEFIT OF PARCEL 1, TO PERMANENTLY ATTACH A
CORNICE AND WINDOW WASHING TRACK ONTO THE TURRET PORTION AT THE TOP OF THE HOTEL
INTO THE AIRSPACE ABOVE THE DECK (AS THEREIN DEFINED) AND TO UTILIZE SUCH
AIRSPACE FOR THE WASHING OF WINDOWS AND MAINTENANCE OF THE TURRET PORTION OF THE
HOTEL, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH III B., OF
SAID HOTEL EASEMENT AGREEMENT.

PARCEL 5:

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THE STAIRWAY
AND VESTIBULE EASEMENT AGREEMENT MADE BY AND BETWEEN GO ACIC ASSOCIATES LIMITED
PARTNERSHIP, AN ILLINOIS LIMITED PARTNERSHIP AND AMERICAN NATIONAL BANK AND
TRUST COMPANY OF CHICAGO, AS TRUSTEE UNDER TRUST AGREEMENT DATED JULY 17, 1985
AND KNOWN AS TRUST NUMBER 64971 DATED OCTOBER 1, 1994 RECORDED NOVEMBER 29, 1994
AS DOCUMENT 04002367, FOR EMERGENCY PEDESTRIAN EGRESS, AND USE OF VESTIBULE
AREA, OVER, UPON AND ACROSS THAT PORTION OF THE LAND AS SHOWN ON THE EXHIBIT “C”
ATTACHED TO SAID EASEMENT AGREEMENT.

PIN-17-10-316-023

Street Address—200 North Columbus Drive, Chicago, Illinois

 

A-5



--------------------------------------------------------------------------------

STATE OF Illinois    )       )    ss. COUNTY OF Cook    )   

On January 7, 2009, before me, Yvonne Cotia, a Notary Public, personally
appeared Ryan M. Bowie, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Yvonne M. Cotia

Signature

(Seal)

 

STATE OF Illinois    )       )    ss. COUNTY OF Cook    )   

On January 7, 2009, before me, Yvonne Cotia, a Notary Public, personally
appeared Ryan M. Bowie, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Yvonne M. Cotia

Signature



--------------------------------------------------------------------------------

STATE OF Illinois    )       )    ss. COUNTY OF Cook    )   

On January 13, 2009, before me, Theresa Ascaridis, a Notary Public, personally
appeared Matthew W. Sharples, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Theresa Ascaridis

Signature